McAdam, J.
It is well settled that where the services of a person are required by the municipality for some special work, he may be dismissed when such work is finished. People ex rel. Uhrie v. Gilroy, 60 Hun, 507; People ex rel. O’Connor v. Adams, 133 N. Y. 203; People ex rel. Bernard v. Wurster, 89 Hun, 5; Matter of Vincent v. Cram, 27 Misc. Rep. 158. The relator was appointed for special work on the speedway, and when *702the work on the speedway had so far progressed that his services were no longer required he was removed. Such removal was legal under the cases cited. The contention of the relator, that even if the work on the speedway was finished, yet he should not have been discharged but retained in the employ of the city, because a veteran of the Civil War (Laws of 1898, chap. 184), does not aid him. The court in Matter of Breckenridge, 160 N. Y. 103, held that the provision of the act of 1898, supra, which requires that when a position held by a veteran shall become unnecessary or be abolished, for reasons of economy, he shall not be discharged, but shall be “ transferred to any branch of the public service for duty in such position as he may be fitted to fill, receiving the same compensation therefor,” contemplates for its operation the existence of a vacancy in such position, and not that a vacancy be created for the veteran, The park commissioners seem to have done all in their power to follow out the provisions of the act of 1898, supra, but have been unable to find a place in the public service to which the relator could be transferred. Under the circumstances the relator has no grievance which this court can redress by mandamus for reinstatement. The proceedings must, therefore, be dismissed.
Proceedings dismissed.